Citation Nr: 0116932	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of a right femoral neck stress fracture, status-
post internal fixation.  


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
October 1999 to March 2000.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Phoenix, 
Arizona, which granted the veteran's claim of entitlement to 
service connection for a left femoral neck stress fracture, 
status post internal fixation, assigned a 10 percent 
disabling evaluation; a scar on the left thigh, also assigned 
a 10 percent evaluation; and right femoral neck stress 
fracture, status post internal fixation, evaluated as non-
compensable.  

In June 2000 the veteran filed a timely notice of 
disagreement as to the 10 percent evaluation of his left 
femoral neck stress fracture, status post internal fixation 
and the non-compensable evaluation assigned to his right 
femoral neck stress fracture, status post internal fixation.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302 (2000).  The RO subsequently provided the 
veteran a statement of the case on these issues, and in July 
2000 the veteran perfected his appeal only as to the 
noncompensable evaluation assigned to his right femoral neck 
stress fracture, status post internal fixation, which was 
properly certified to the Board.  Because he did not perfect 
an appeal with respect to the issue of his left femoral neck 
stress fracture, status post internal fixation, currently 
evaluated as 10 percent disabling, the issue is not before 
the Board and will not be discussed further herein.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.28, 19.29(b), 
19.30, 20.302 (2000).  


FINDING OF FACT

The veteran's service-connected residuals of a right femoral 
neck stress fracture, status-post internal fixation, do not 
result in limitation of motion, weakness, functional 
impairment, pain or other manifestation of slight hip or knee 
disability.  


CONCLUSION OF LAW

The criteria for a compensable (10 percent) evaluation for 
service-connected right femoral neck stress fracture, status 
post internal fixation, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable evaluation for his 
service-connected residuals of a right femoral neck stress 
fracture, status-post internal fixation.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less movement 
than normal, more movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and instability.  38 C.F.R. § 4.45.  

Specific rating criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5255, a fracture of 
the shaft or anatomical neck of the femur with nonunion and 
loose motion is assigned an 80 percent disability evaluation; 
a fracture of the shaft or anatomical neck of the femur with 
nonunion, but without loose motion is assigned a 60 percent 
evaluation; a fracture of the surgical neck of the femur with 
a false joint is also assigned a 60 percent disabling 
evaluation; malunion of the femur with marked knee or hip 
disability is assigned 30 percent; malunion with moderate 
knee or hip disability is assigned 20 percent; and malunion 
with slight knee or hip disability is assigned 10 percent.  

VA's duty to assist 

The Veterans Claims Assistance Act of 2000 [the VCAA] 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (2000).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

Factual Background

Service medical records indicate that in October 1999 the 
veteran presented with complaints of hip pain.  Test results 
revealed bilateral femoral neck stress fractures extending 
more than halfway across both femoral necks.  In November 
1999 internal fixation with pinning was performed.  A Medical 
Examination Board convened in January 2000.  At that time the 
veteran complained of intermittent thigh pain and weakness in 
both lower extremities.  Physical examination revealed a 
normal gait, well-healed incisions, internal rotation of both 
hips to 25 degrees, external rotation to 60 degrees, flexion 
to 120 degrees, and full extension.  The examiner noted 
painless range of motion bilaterally.  Radiographs revealed 
no progression of the fracture line and good positioning of 
the orthopedic screws.  Some heterotopic ossification in the 
soft tissues of both thighs adjacent to the femoral shafts 
was noted.  The veteran was diagnosed with bilateral femoral 
neck stress fractures, status-post internal fixation and his 
pain was noted as moderate and occasional.  In March 2000 the 
veteran was separated due to disability.  

The veteran presented for a VA examination in April 2000 at 
which time he denied any right leg symptoms.  He reported 
only left leg discomfort with strenuous activity and 
difficulty squatting and getting in and out of his car due to 
left leg pain.  The examiner noted that the veteran limped on 
his left leg but did not require assistive devices.  It was 
further noted that the veteran moved about the examination 
room and mounted and dismounted the examination table without 
difficulty.  While the veteran could hop on either foot and 
walk heel to toe, squatting was noted to provoke left thigh 
discomfort.  

Physical examination revealed the veteran to have full 
extension of his right hip while standing and a full range of 
motion for internal and external rotation, abduction, 
adduction, and flexion while seated on the examining table.  
Although the veteran was noted as having a well-healed scar 
on both thighs, only the left scar appeared tender to deep 
palpation.  X-rays revealed some hypertrophic changes about 
the lateral aspect, proximal third of the right femoral 
diaphysis.  The veteran was diagnosed with residuals of 
status-post open reduction internal fixation for femoral neck 
stress fractures with persistent left leg pain related to 
use.  

Analysis

Preliminary matter - duty to assist

As noted above, the recently enacted VCAA clarified VA's duty 
to assist veterans in the development of their claims.  The 
Board has reviewed the record carefully in order to determine 
whether the objectives of the VCAA have been accomplished in 
this case.

It appears that all pertinent records have been obtained with 
respect to the issue on appeal.  The veteran has not 
indicated that additional evidence exists, and the record 
does not contain any references that would lead the Board to 
conclude that any other pertinent evidence need be obtained.  
Moreover, the veteran has been given ample opportunity to 
present evidence and argument in support of his claim.   

Accordingly, the Board concludes that VA's duty to assist has 
been accomplished in this case and that this issue may be 
discussed on its merits.

Discussion

Currently, the veteran is assigned a non-compensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Under Diagnostic Code 5255, a 10 percent evaluation is 
assigned for malunion of the femur with slight knee or hip 
disability.  The Board does not find nor does the veteran 
appear to allege that he suffers any knee disability as a 
result of his service-connected injury.  His complaints are 
apparently of hip pain, and in January 2000, the Medical 
Examination Board indicated that the veteran suffered 
moderate and occasional pain in his hips.  However, at that 
time, range of hip motion was painless, and on VA examination 
in April 2000 he denied any right leg symptoms.  Although he 
complained of discomfort and difficulty squatting and getting 
in and out of his car, he specifically identified such as 
being related to pain in his left leg.  While the examiner 
noted the veteran limping on his left leg, he had no 
difficulty moving about the examination room or mounting and 
dismounting the examination table.  It was further noted that 
he had full extension of his right hip while standing and a 
full range of motion while seated for internal and external 
rotation, abduction, adduction, and flexion.  There is no 
indication that the veteran suffers any pain at the site of 
the scar on his right thigh.  In fact, the examiner 
specifically noted such pain with respect to the scar on the 
veteran's left thigh but omitted any such reference to the 
right thigh.  The examiner's diagnosis only noted persistent 
pain of the veteran's left leg.  The examination shows no 
residual right knee or hip disability, either by complaint or 
findings, and the Board finds that the veteran does not 
suffer slight disability resulting from his right femoral 
neck stress fracture.  Consequently, a compensable rating is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

The Board has also considered rating the residuals of the 
right femoral neck stress fracture under other diagnostic 
codes.  Ankylosis of the hip is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5250 (2000).  Ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The veteran does not 
contend, nor does the medical record demonstrate, that 
ankylosis of the right hip is present.  Specifically, the 
veteran does not allege nor is there any evidence that his 
right hip is immobile or consolidated.  Evaluation of the 
veteran's disability under Diagnostic Code 5250 is 
accordingly not warranted.  

Limitation of the thigh on extension is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2000).  Pursuant to 
that diagnostic code, limitation on extension to 5 degrees is 
assigned a 10 percent disabling evaluation.  The veteran does 
not appear to contend and the Board does not find that there 
is any limitation of motion of his right hip on extension.  
In fact, in January and April 2000 the veteran was noted as 
having full extension of his right hip.  Therefore, the Board 
finds that the veteran would not be properly evaluated under 
Diagnostic Code 5251.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2000), 
limitation of motion of the thigh on flexion to 45 degrees is 
assigned a 10 percent rating.  In January 2000 the Medical 
Examination Board found the veteran to have range of motion 
of his right hip on flexion to 120 degrees.  At the time of 
his VA examination in April 2000, the veteran had full range 
of motion on flexion.  Inasmuch as the competent evidence of 
record indicates that the veteran has no limitation of motion 
on flexion, the Board finds Diagnostic Code 5252 to be 
inapplicable.  

Impairment of the thigh is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2000).  Under Diagnostic Code 5253, 
limitation of motion of the thigh on abduction beyond 10 
degrees is assigned a 20 percent disabling evaluation; 
limitation on adduction to the extent one cannot cross legs 
is assigned a 10 percent evaluation; and limitation on 
rotation to the extent one cannot "toe-out" more than 15 
degrees is also assigned 10 percent.  Physical examination at 
the time of the veteran's VA examination revealed the veteran 
to have full range of motion on abduction, adduction, and 
internal and external rotation.  Therefore, the Board finds 
that evaluation of the veteran's service-connected disability 
under Diagnostic Code 5253 is inappropriate.  

A flail hip joint is assigned an 80 percent disability 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5254 
(2000).  A flail joint is defined as "exhibiting abnormal or 
paradoxical mobility."  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th ed. 1994) at 637.  The veteran does not 
appear to contend and the Board does not find that he has a 
flail right hip.  Inasmuch as there is no evidence that the 
veteran's right hip exhibits any abnormal or paradoxical 
mobility, the Board finds that his service-connected 
disability would not be properly evaluated under Diagnostic 
Code 5254.  

The veteran was noted as having a well-healed scar on his 
right thigh near the femoral neck.  Superficial scars are 
rated under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
and 7805 (2000).  The maximum compensable rating under the 
first two codes is 10 percent disabling.  The competent 
evidence of record indicates that the veteran's scar is well 
healed and non-tender.  While the VA examiner noted 
tenderness on deep palpation of the scar on the veteran's 
left thigh, he specifically omitted any such reference to the 
scar on the veteran's right thigh.  Inasmuch as the scar on 
the veteran's right thigh is non-tender and does not appear 
to limit the function of his thigh, the Board finds that 
Diagnostic Codes 7803, 7804 and 7805 are inapplicable.  

Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  Pursuant to that code, arthritis, when 
established by x-ray evidence, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  In this case, there is no 
evidence that the veteran suffers from arthritis.  More 
specifically, he has not been diagnosed with arthritis in the 
joint, and in any event, no limitation of motion of the right 
hip joint is currently shown.  Therefore, the Board finds 
that the veteran is not entitled to a compensable evaluation 
under Diagnostic Code 5003.  

In summary, rating the veteran's service-connected right hip 
disability under other diagnostic codes is not appropriate.

DeLuca considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2000).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
the present case, the veteran has been evaluated under 
Diagnostic Code 5255, which is not predicated on limitation 
of motion alone.  Therefore, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, are not applicable.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  Moreover, no complaints or findings indicating 
functional impairment due to pain or weakness of the right 
hip were shown on postservice examination.

Therefore, for the reasons and bases stated above, the Board 
concludes that the preponderance of the evidence is against 
the assignment of a 10 percent disability rating for the 
veteran's service-connected right hip disorder.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the present case, there is no evidence that the veteran's 
service-connected residuals of a right femoral neck stress 
fracture, status post internal fixation, has changed from the 
date of his initial claim for service connection in March 
2000.  For the reasons discussed above, the Board finds that 
the veteran is not entitled to a compensable evaluation for 
his service-connected residuals of right femoral neck stress 
fracture for any period as of the effective date of service 
connection, March 7, 2000.  



ORDER

A compensable rating for service-connected residuals of a 
right femoral neck stress fracture, status post internal 
fixation, is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals




 

